UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1513


NELSON L. BRUCE,

                    Plaintiff - Appellant,

             v.

PENTAGON FEDERAL CREDIT UNION, a/k/a PenFed Credit Union,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-02170-BHH)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson L. Bruce, Appellant Pro Se. Nicholas Thomas Moraites, ECKERT SEAMANS
CHERIN & MELLOTT, LLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nelson L. Bruce appeals the district court’s text order denying his motion to

compel arbitration and his Fed. R. Civ. P. 60(b) motion seeking relief from the court’s

prior judgment dismissing his civil complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Bruce v. Pentagon Fed. Credit Union, No. 2:17-cv-02170-BHH (D.S.C. May 3, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2